Quinn, Chief Judge
(dissenting):
I join Judge Darden in his exception to the principal opinion. As to the two particulars on which he agrees with Judge Ferguson for reversal, I am constrained to register my dissent.
While the doctrine of self-defense does not limit the individual to the exercise of exactly the same kind of force as is used against him by an assailant, recourse to a deadly weapon in resisting an assault made without a deadly weapon is excusable only if it appears to be reasonably necessary to prevent death or grievous bodily harm. United States v Regalado, 13 USCMA 480, 33 CMR 12; United States v Gordon, 14 USCMA 314, 34 CMR 94. Several witnesses testified about the stabbing. The testimony of only one bears upon the question of self-defense. He stated that the accused and the victim “tussled” for only “a flash” and he then parted them. The witness admitted that the victim was merely “holding” the accused’s “clothing.” The accused was not thrown off balance either by the assault or because of his bad knee, and it may fairly be inferred that he was not even struck in the face or body by the victim. There is also testimony indicating that the accused left at a “fast pace” immediately after he and the victim were physically separated. In my opinion, there is not a scintilla of evidence to suggest a reasonable ground for apprehension of death or grievous bodily harm and there is not a word of testimony to indicate that the accused believed recourse to a deadly weapon was necessary to protect himself against serious harm. Self-defense, therefore, was not placed in issue by the evidence. United States v Straub, 12 USCMA 156, 30 CMR 156.
As to the instructions on the nature of the injury inflicted upon the victim, United States v Leech, 18 USCMA 129, 130, 39 CMR 129, held only that a “ ‘fragmented fracture of the distal end’ ” of the humerus was the kind of injury as to which reasonable men might differ “on the degree of . . . seriousness.” A chipped elbow is a far different injury from the kind of injury the victim suffered in this case. The stab wound penetrated his stomach and exposed his small intestine; by the time he received medical attention, two feet of the intestine protruded from the wound. The victim was hospitalized for fourteen days and at the time of trial, which was more than two months after the stabbing, the wound was “still healing.” Under the circumstances, I see no prejudice in the law officer’s advice to the court members that the wound was sufficient in law to constitute grievous bodily harm. United States v Dejewski, 3 USCMA 53, 11 CMR 53; State v Damuth, 135 Minn 76, 160 NW 196 (1916); Jackson v State, 100 Tex Crim 572, 272 SW 179 (1925). I would, therefore, affirm the decision of tha board of review.